Title: Enclosure: Power of Attorney from Giovanni Battista Fancelli to Thomas Jefferson, 29 August 1814
From: Bellini Estate,Fancelli, Giovanni Battista
To: 


            
              Al Nome di Dio Amen—L’Anno del Nostro Signore Gesù Cristo milleottocentoquattordici—Indizione Romana Seconda, e questo dì Ventinove del mese di Agosto in Firenze, sotto il Pontificato dì sua Santità Pio Settimo Sommo Pontefice Romano, e sua Altezza Imperiale, e Reale il Serenissimo Ferdinando Terzo, Principe Reale d’Ungheria, e di Boemia, Arciduca d’Austria, e Granduca dì Toscana, nostro amatissimo Sovrano felicemente dominante.—
              Avanti di Noi dottr. Carlo Antonio Topi Notaro Regio, Residente a Firenze, ed abitante in Via del Leone al No 32., e alla presenza dei sottoscritti due Testimoni si è personalmente presentato, il Sigr Canonico Giovan Batista del fù Pietro Fancelli Possidente, e Sacerdote, domiciliato al Pignone Cantone del Galluzzo Circondario di Firenze il quale come Erede universale della fù Sigra Luisa del fù Leon Girolamo Bellini, nativo della Città di Firenze, di Condizione ex Monaca da essa instituita col suo Testamento dl dì 6 Gennaio 1811, celebrato avanti di me Notaro suddetto, e sottoscritto, spontaneamente, liberamente in forza del presente Atto Costituì, e Costituisce, elesse, ed elegge per suo Procuratore, Attore, e Mandatarjo S. E. il Sigr Tommaso Jefferson stato Presidente degli Stati Uniti d’America, affinchè in Nome, e per interesse del medesimo Sigr Costituente Adisca ed Accetti L’Eredità lasciata dal Sigr Carlo del fù Leon Girolamo Bellini, Fratello della suddetta Sigra Luisa Bellini, già Oriundo Italiano, e Professore nel Collegio di Guglielmo e Maria in Virginia, morto ⅌ quanto è a notizia del Sigr Costituente fine del mese di Settembre 1802, negli Stati uniti dì America, e nella parte Settentrionale dei medesimi senza aver fatta nuova disposizione Testamentaria, ⅌  lo chè al medo essendo sacerdote le Signore Luisa suddetta, ed Aurora Bellini di lui Sorelle Germane, ed attesa la morte accaduta in Firenze nella cura di S. Felicita sotto di 7 Marzo 1808, della Siga Aurora una dì de Sorelle Bellini, conforme Risulta dalla Fede del dì 23. Agosto corrente Rilasciata dal Sigr Giulio Ferdinando Pucci Archivista della Curia Arcivescovile Fiorentina opportune Registrata senza aver disposto in modo alcuno delle cose sue, essendo succeduta nella dì lei Eredità la detta sua sorella Siga Luisa Bellini così in forza del Testamento da questa come sopra fatto il dì 6. Gennaio 1811. ⅌ il ministero dì me Notaro predetto, e sottoscritto è venuta a convalidarsi l’intiera Eredità Intestata dl sudo Sigr Carlo Bellini nel surriferito Sigr Canonico Fancelli Costituente, ed in conseguenza il suddetto Sigr Tommaso Jefferson suo Procuratore come sopra costituito faccia tutti gl’atti opportuni, tanto giudiciali che estragiudiciali che occorressero ⅌ la detta Porzione d’Eredità sempre chè questi non fossero stati fin quì fatti in forza d’altri mandati Rilasciati in Vita dalla suddetta Sigra Luisa Bellini Autrice del Sigr Costituente.—
              Obj. a potere procedere alla Vendita tanto privata che pubblica, e per quel prezzo Maggiore che sarà possibile di ricavare dei due Mori supposti esistenti nell’Eredità dl suddo Sigr Carlo Bellini non meno che di tutti gl’altri Beni tanto Immobili, che mobili componenti l’Eredità medesima, e ⅌ conseguenza, esigere, ritirare, e risquotere dal Compratore, o Compratori dei detti Beni il prezzo dei medesimi, come pure esigere quasivoglia Credito, ed assegnamento spettante all’Eredità suda con fare in nome, e ⅌ interesse dl Sigr Costituente nella qualità suddetta ogni opportuna Ricevuta tanto in Conto che di Saldo delle Somme il surriferito Sigr Tommaso Jefferson sarà a riscuotere nei modi, e forme che sono di Ragione, secondo l’uso del Paese—
              Obj. a poter transigere, e stralciare qualunque Credito diritto, ed azioni spettanti al Sigr Costituente, come Erede sudetto in quel modo, e forma che sembrerà, ad esso più utile, e conveniente all’interese del Sigr Costituente medesimo.—
              Obj. a poter adire qualunque Tribunale, tanto dì Giustizia che di Grazia che si rende necessario ⅌ conseguire l’intera sodisfazione dì qualunque Credito, o diritto spettante al Sigr Costituente, come pure dare interrogatorj, deferire giuramento, prender questo sopra l’Anima dl Sigr Costituente tutte le volte, e quante volte occorrerà secondo ì congrui, e Respettivi Casi.—
              Obj. a potere Rapporto alle Vendite, libretti e Risoluzioni da farsi come sopra degli assegnamenti, Beni, e Capitali della suddetta Eredità, fare, e poter fare ogni, e qualunque dichiarazione, quietanza e obbligazione che secondo l’uso dl Paese occorresse, con obbligare non tanto gl’assegnamenti, e Beni dell’Eredità medesima, quant’ancora gl’assegnamenti, e Beni proprj del Sigr Costituente.—
              Obj. a potere rimettere tutto il libretto che sarà fatto dal Sigr Mandatario della suddetta Eredità Bellini, o dì mano in mano di quelle Somme che averà esatte, nella Città di Firenze all’istesso Sigr Canonico Fancelli Costituente, o ovvero? nella Città, e Porto di Livorno, all’Indirizzo del Sigr Gioi Santi Bargellini Pubblico Negoziante di Colà,.—
              E generalmente a fare, e poter fare intorno alle cose suddette e ciascheduna d’esse tutto quello, e quanto farebbe il Sigr Costituente se fosse presente ancora che fossero cose tali che Richiedessero un più Speciale Mandato, colla Clausula come libera, et ut alter Ego promettendo sotto le più estese, e valide obbligazioni permesse dal vegliante Codice Civile, di avere il tutto ⅌ grato, e fermo, e di Rilevare indenne da ogni spesa, danno, e pregiudizio, il suddetto Sigr Tommaso Jefferson suo Procuratore, come sopra Costituito nei modi e forme che sono di Ragione.—
              Fatto, Letto, e Rogato il presente Atto in Brevet, nello Studio del Sigr Dottore Antonio Manzani posto in Via degl’Accenni. quivi presenti i Sgi Jacopo  di Pietro Bianchi e Luigi del fù Francesco Brunacci di Professione Scrivani ambidue domiciliati in Firenze, che il primo in Via chiara, e l’altro in Via Ardiglione, Testimonj a noi cogniti, ed aventi i Requisiti voluti dalla Legge, i quali unitamente al suddetto Sigr Canonico Fancelli, e noi Notaro hanno firmato il presente Atto dopo fatta Lettura del medesimo, a loro chiava, e piena intelligenza, questo dì, ed anno suddetto in Firenze.—
              
                Il Canonico Gio: Batta: Fancelli
                Jacopo Bianchi. Testimone
                Luigi Brunacci Testimone
                Dr Carlo Antonio Topi Notaro Pubblico a Firenze
              
            
            
              
              Regr a firenze Li 29–Agosto 1814. Publ. 16. folo 147 174.
              R. C 7. Ricev. un franco
              
            
            
              
              Visto da noi Presidente del Tribunale dì Prima Istanza dì Firenze ⅌ Legalizzazione della firma dl Sigre Antonio Topi Notaro in da Città, che hà firmato l’atto sudo dal Trible Li 30: Agosto 1814.
              
                Gherardini Cav.Carducci
              
            
            
              
              Visto da Noi Cavalier Bartolomeo Raffaelli Primo Presidente della Regia Corte suprema di firenze ⅌ legalizzazione della firma, e qualità prese dai Signori Carducci, e Gherardini, il primo Presidente ed il secondo Cancelliere del Tribunale di prima Istanza di detta Città.
              Dal Palazzo di nostra Residenza
              
                firenze 30: Agosto 1814.
                Bart: Raffaelli
                
              
            
           
            Editors’ Translation
            
              
                In the name of God amen—In the year of Our Lord Jesus Christ one thousand eight hundred and fourteen—second Roman indiction, and this 29th day of the month of August in Florence, under the pontificate of His Holiness Pius the Seventh supreme Roman pontiff, and His Imperial and Royal Highness the Most Serene Ferdinand the Third, royal prince of Hungary and Bohemia, archduke of Austria and grand duke of Tuscany, our most beloved sovereign happily ruling.—
                Before us, Dr. Carlo Antonio Topi, royal notary, resident of Florence, and living at number 32 Via del Leone, and in the presence of the two undersigned witnesses, did personally present himself, Mr. Canon Giovanni Batista,  priest, son of the late Pietro Fancelli, property owner, resident of Pignone, canton of Galluzzo, district of Florence, who as the sole heir of the late Mrs. Luisa Bellini, former nun, daughter of the late Leon Girolamo Bellini, a native of the city of Florence, appointed by her in her will of 6 January 1811, formalized before me, the aforesaid and undersigned notary, voluntarily and freely pursuant to this deed did and does constitute, did and does elect as his power of attorney, agent, and mandatory, his excellency Mr. Thomas Jefferson former president of the United States of America, in order that, in the name and interest of the same signatory, he may proceed and accept the inheritance left by Mr. Charles Bellini, son of the late Leon Girolamo Bellini, brother of the aforesaid Mrs. Luisa Bellini, formerly a native of Italy, and a professor at the College of William and Mary in Virginia, who, as far as the signatory knows, died at the end of the month of September 1802, in the United States of America, and in the northern part of the same, without having changed his will,  under which will  the same  priest was appointed by the aforesaid Mrs. Luisa and Aurora Bellini his full sisters, and in view of the death in Florence, while in the care of Santa Felicita, on 7 March 1808, of Mrs. Aurora, one of the aforesaid Bellini sisters, as is recorded in the certificate of 23 August of this year issued by Mr. Giulio Ferdinando Pucci, archivist of the curia of the archdiocese of Florence, duly recorded, without  having provided in any way for her things, the said sister of hers, Mrs. Luisa Bellini, thus entering into her inheritance pursuant to the will above, made on 6 January 1811 through the offices of myself, the aforesaid and undersigned notary, the entire inheritance of the late Mr. Charles Bellini has come to be vested in the aforementioned Mr. Canon Fancelli the signatory, and as a consequence the aforesaid Mr. Thomas Jefferson, his power of attorney, as above appointed may do all such acts, judicial and extrajudicial as may be necessary for said portion of the inheritance as long as these have not already been done pursuant to other mandates issued while still living by the aforesaid Mrs. Luisa Bellini the principal of the said signatory.—
                With the objective of being able to proceed with the sale, either private or public, and for the highest price possible, of the two slaves supposed to exist under the inheritance of the aforesaid Mr. Charles Bellini, as well as all the other goods, whether immovable or movable, that comprise the inheritance itself, and thus demand, withdraw, and collect from the buyer or buyers of said goods the price of the same, as well as to exact any credit and assignment owing to the aforesaid inheritance, making in the name and interest of the signatory, in the aforesaid capacity, any appropriate receipt whether on account or in settlement of the sums the aforementioned Mr. Thomas Jefferson may collect in the correct ways and forms, according to the custom of the country—
                With the objective of being able to transact and to liquidate any rightful credit and shares owed to the signatory, as aforesaid heir, in whatever mode and form shall seem to him more useful and profitable to the interests of the same signatory.—
                With the objective of being able to petition any court, whether at law or in equity, as may be necessary to obtain the entire satisfaction of any credit or right owed to the signatory, as well as to respond to interrogatories, to testify under oath, representing the aforesaid signatory every time, and as many times as may be necessary according to the suitable and respective cases.—
                With the objective of being able to report the sales, records, and resolutions to be done as above of assignments, goods, and capital of the aforesaid inheritance, to make, and to be able to make, any and all declarations, releases, and obligations that may be necessary according to the usage of the country, obligating the assignments and goods of the inheritance itself as well as the very assignments and goods of the signatory.—
                With the objective of being able to remit all of the sums recorded, which will be done by the mandatory, of the aforesaid Bellini inheritance, or piecemeal of those sums which he will have exacted, to the city of Florence on behalf of the same Mr. Canon Fancelli, the grantor, or in the city and port of Leghorn to the address of Mr. Giovanni Santi Bargellini, public merchant of that place.
                And generally to do, and to be able to do concerning the aforesaid things, and each and every one of them, all that which the signatory would do if he were present even should such things require a more special mandate, with the clause as libera et ut alter ego, promising under the most extensive and valid obligations according to the civil code in effect, to have all as granted, and firm, and to hold indemnified from any expense, damage, and prejudice, the aforesaid Mr. Thomas Jefferson, his power of attorney, as established above in the correct manners and forms.—
                Done, read, and notarized, the present official deed, in the office of Doctor Antonio Manzoni in Via degl’Accenni, there being present Messrs. Jacopo Bianchi, son of Pietro Bianchi, and Luigi Brunacci, son of the late Francesco Brunacci, clerks by profession, both residents of Florence, the former in Via Chiara, and the other in Via Ardiglione, witnesses known to us, and possessing the qualifications required by law, who together with the aforesaid Mr. Canon Fancelli, and ourselves the notary, have signed the present deed after having read the same with full and clear intelligence, this day and aforesaid year in Florence.—
                
                  Canon Gio: Batta: Fancelli
                  Jacopo Bianchi, witness
                  Luigi Brunacci, witness
                  Dr Carlo Antonio Topi notary public in Florence
                
              
              
                
                Registered in Florence on 29 August 1814. Pub. 16 Folo 147 174.
                R. C 7. Received. one franc
                 
              
              
                
                Endorsed by us, the president of the tribunal of the first instance of Florence, authenticated by the signature of Mr. Antonio Topi, notary in said city, who has signed the aforesaid deed. At the tribunal this 30 August 1814.
                
                  Gherardini KnightCarducci
                
              
              
                
                Endorsed by us, Sir Bartolomeo Raffaelli, first president of the Royal Supreme Court of Florence, for authentication of the signatures and capacities of Messrs. Carducci and Gherardini, the first president and the second clerk of the tribunal of the first instance of said city.
                At the palace our residence
                
                  Florence, 30 August 1814.
                  Bart: Raffaelli
                  
                
              
            
          